ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 2, 9, 12, and 15, the cancellation of claims 18-20, and the addition of new claims 21-23 in the response filed 9/2/21 is acknowledged.
Claims 1-17 and 21-23 are now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Cockriel on 11/2/21.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An interchangeable mouth shield comprising: 
a lip-anterior portion comprising: 
a panel comprising a posterior side and an anterior side; 
a lip shield that is posteriorly positioned relative to the panel, the lip shield configured to be disposed outside of a mouth of a user to protect lips of the user; and 
n elongate mating portion that is proximate a free end of the elongate arm; 
a teeth tray comprising:
an outer wall, an inner wall, and a channel, wherein the outer wall is offset from the inner wall such that the channel for receiving teeth of the user extends between the outer wall and the inner wall; 
an elongate aperture extending through the teeth tray; and 
[[an]]a recessed engagement surface on a posterior side of the teeth tray, the recessed engagement surface configured to interface with the elongate mating portion of the elongate arm; 
wherein the lip-anterior portion and teeth tray are configured to be releasably coupled into an assembled configuration by inserting the elongate mating portion through the elongate aperture and rotating the lip anterior portion from a first orientation relative to the teeth tray to a second orientation relative to the teeth tray to receive the elongate mating portion within the recessed engagement surface.
Claim 2 (Currently Cancelled by Examiner)
Claim 3 (Currently Amended by Examiner): The interchangeable mouth shield of Claim 1, wherein the elongate arm extends away from the lip shield, wherein the elongate mating portion is cylindrical and extends perpendicular to a longitudinal axis of the elongate arm.
Claim 4 (Currently Amended by Examiner): The interchangeable mouth shield of Claim 1, wherein the recessed engagement surface is curved.
Claim 5 (Currently Cancelled by Examiner)
Claim 11 (Currently Amended by Examiner): The interchangeable mouth shield of Claim 1, wherein the recessed engagement surface extends around the aperture of the teeth tray.
Claim 14 (Currently Cancelled by Examiner)
Claim 15 (Currently Amended by Examiner): A method of assembling an interchangeable mouth shield, the method comprising: 
positioning a lip-anterior portion anterior to a teeth tray, 
wherein the lip-anterior portion comprises a panel, a lip shield disposed posterior to the panel, and an elongate arm with an elongate mating portion, wherein the lip shield is configured to be disposed outside of a mouth of a user to protect lips of the user, and 
wherein the teeth tray comprises an aperture extending through the teeth tray and [[an]]a recessed engagement surface that is configured to  receive the elongate mating portion; 
rotating and aligning the lip-anterior portion or the teeth tray such that the elongate mating portion is oriented to fit through the aperture of the teeth tray; 
inserting the elongate arm through the aperture of the teeth tray such that the elongate mating portion exits the aperture; and 
rotating and aligning the lip-anterior portion from a first orientation relative to the teeth tray to a second orientation relative to the teeth tray such that the elongate mating portion is received into the recessed engagement surface.
Claim 16 (Currently Amended by Examiner): The method of assembling [[an]]the interchangeable mouth shield of Claim 15, the method comprising:
coupling a flavored bite pad to the teeth tray.
Claims 17 and 21-23 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 1, 3, 4, 6-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an interchangeable mouth shield comprising: a lip-anterior portion comprising: a panel; a lip shield that is posteriorly positioned relative to the panel; and an elongate arm posteriorly positioned relative to the lip shield, wherein the elongate arm comprises an elongate mating portion that is proximate a free end of the elongate arm; a teeth tray; an elongate aperture extending through the teeth tray; and a recessed engagement surface on a posterior side of the teeth tray; wherein the lip-anterior portion and teeth tray are configured to be releasably coupled into an assembled configuration by inserting the elongate mating portion through the elongate aperture and rotating the lip anterior portion from a first orientation relative to the teeth tray to a second orientation relative to the teeth tray to receive the elongate mating portion within the recessed engagement surface, in combination with all other features recited in the claim. Regarding the closest prior art of record Radmand US 2017/0209300 A1 and Mauro US 2014/0366892 A1, Radmand discloses an interchangeable mouth shield 10 comprising a lip anterior portion 32/31/40 comprising a panel 32, lip shield 31, and elongate arm 40, which is inserted through an aperture 23 within a teeth tray 20 (figs. 2-3; please see Non-Final Rejection mailed 6/7/21 for detailed description of Radmand, which will not be repeated here to maintain brevity), while Mauro further teaches a mouth shield 10 with an elongate arm 48 having an elongate mating portion 50 that is inserted through an aperture within lip shield 26 (fig. 13, please see Non-Final Rejection mailed 6/7/21 for detailed description of Mauro, which will not be repeated here to maintain brevity). However, amended claim 1 now requires the lip-anterior portion and teeth tray to be configured to be releasably coupled into an assembled configuration by inserting the elongate mating portion to receive the elongate mating portion within the recessed engagement surface. There exists no recessed engagement surface for receiving the elongate mating portion upon rotation of the lip anterior portion to a second orientation relative to the teeth tray. Furthermore, a reversal of parts such that Mauro’s elongate arm 48 and mating portion 50 extend from the lip guard 26 to lock into an aperture in teeth tray 10, as initially stated in the Non-Final Rejection mailed 6/7/21, would not be readily obvious to one of ordinary skill in the art, because the central aperture within Mauro’s lip guard 26 is vertically oriented, contrary to Radmand’s aperture 23, which is horizontally oriented. The horizontal orientation of Radmand’s aperture 23 is necessary in order to fit the aperture within the teeth tray, as there would not be enough vertical space in the teeth tray to accommodate a vertically oriented aperture. Thus, Mauro and Radmand’s conflicting structures would not make a reversal of parts obvious. Dependent claims 3, 4, and 6-13 are allowed by virtue of their dependence on independent claim 1. Furthermore, no other reference to date has been found in the prior art that discloses or teaches in combination the newly amended claim 1, as set forth above.
Regarding independent claim 15, the prior art of record when applied alone or in combination neither anticipates nor renders obvious method of assembling an interchangeable mouth shield, the method comprising: positioning a lip-anterior portion anterior to a teeth tray, 
wherein the lip-anterior portion comprises a panel, a lip shield disposed posterior to the panel, and an elongate arm with an elongate mating portion, and wherein the teeth tray comprises an aperture extending through the teeth tray and a recessed engagement surface that is configured to receive the elongate mating portion; rotating and aligning the lip-anterior portion or the teeth such that the elongate mating portion is received into the recessed engagement surface. There exists no recessed engagement surface receiving the elongate mating portion upon rotation of the lip anterior portion to a second orientation relative to the teeth tray. Furthermore, a reversal of parts such that Mauro’s elongate arm 48 and mating portion 50 extend from the lip guard 26 to lock into an aperture in teeth tray 10, as initially stated in the Non-Final Rejection mailed 6/7/21, would not be readily obvious to one of ordinary skill in the art, because the central aperture within Mauro’s lip guard .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galleher, Jr. US 3,139,088 discloses an oral inhaler comprising a lip guard 14 and mating portion 6 (fig. 1)
Greenberg US 3,692,025 discloses an oral shield 14 configured to receive a mating portion 12 extending from a teeth tray 10 (fig. 1)
Belfer US 5,720,302 discloses an oral shield 30 configured to receive a mating portion 80 extending from a teeth tray 60 (fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786